Citation Nr: 0725249	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active military service from December 1964 to 
March 1971,       and from September 1990 to May 1991.  He 
served in the Republic of Vietnam from April 1967 to April 
1968 and December 1968 to July 1970, and later served in 
Southwest Asia from November 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Columbia, 
South Carolina.      

Upon originally considering this appeal in February 2006, the 
Board denied in part, a claim for service connection for 
PTSD, as well as a petition to reopen a previously denied 
claim of entitlement to service connection for erectile 
dysfunction.    

The veteran appealed the part of the Board's February 2006 
decision denying service connection for PTSD to the U. S. 
Court of Appeals for Veterans Claims (Court).  During the 
pendency of the appeal, his attorney and VA's Office of 
General Counsel filed a May 2007 joint motion for partial 
remand, requesting that the Court vacate the Board's decision 
to the extent involving his service connection claim, and 
then remand the case to the Board for further development and 
readjudication.  The Court granted the joint motion later 
that month, and remanded the claim to the Board for 
compliance with the directives specified.

To comply with the Court's order, the Board is, in turn, 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.







REMAND

Through the May 2007 joint motion, it was indicated that 
recent VA outpatient clinical records that pre-dated the 
Board's February 2006 decision denying service connection for 
PTSD, but not actually then part of the veteran's claims 
file, included a January 2006 report stating a medical 
professional's diagnosis of PTSD.  This documentation of 
treatment at a VA facility constituted evidence that was 
deemed to be in VA's constructive possession at the time of 
the prior Board decision, even if not previously of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See, too, 
Sims v. West, 11 Vet. App. 237, 238 (1998).  Whereas one of 
the bases for the Board's decision was the absence of a 
competent diagnosis of PTSD, the above identified evidence 
would have direct relevance to the disposition of       his 
claim.  So the joint motion requested that on remand the 
medical evidence in this regard receive sufficient 
consideration.

Therefore, the Board is presently remanding the veteran's 
claim to the RO               (AMC) initially so that these 
relevant records may be obtained from the appropriate VA 
treatment facility, indicated to be the Anderson Community 
Based Outpatient Clinic (CBOC) (a clinic affiliated with the 
Columbia, South Carolina VA        Medical Center (VAMC)).  
See, again, Bell, 2 Vet. App. at 611.  See also,         
38 C.F.R. § 3.159(c)(2) (2006) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency).

Further case development action is also required, for reasons 
specified below.          In correspondence received at the 
Board in July 2007, the veteran's attorney explained that the 
veteran had been awarded disability benefits from the          
Social Security Administration (SSA), and enclosed a May 1995 
award notification letter.  While the letter did not specify 
the disability upon which the SSA award was based, there was 
still reason to believe that this award may have a bearing 
upon the instant claim on appeal.  Hence, appropriate action 
should be undertaken on remand to acquire a copy of the SSA's 
decision on the claim before that agency, as well as the 
medical records that provided the basis for this 
determination.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Woods v. Gober, 14 Vet. App. 214 (2000). 

Additionally, the above-referenced evidence of a competent 
diagnosis of PTSD having first been provided, further inquiry 
is warranted as to whether the remaining claim-specific 
criteria for the benefit sought have been met.  In this 
regard, a valid claim for service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV), credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2006); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Given the preliminary indication of the diagnosis rendered of 
PTSD, the next determinative issue is if the record 
establishes a verified in-service stressor.            The 
veteran has not alleged that he participated in combat during 
service, and his service records do not include those 
designations that are generally presumed to demonstrate 
involvement in combat.  See VAOGCPREC 12-99 (Oct. 18, 1999).   
So his alleged stressors must be independently corroborated 
by objective sources (including, but not limited to service 
records), instead of verified based upon            lay 
testimony alone.  See Cohen, 10 Vet. App. at 146-47; Moreau 
v. Brown,            9 Vet. App. 389, 394-95 (1996).

Those experiences from military service which the veteran has 
identified in support of the present claim as alleged 
stressors, consist of first an event he has described as 
having occurred shortly upon arrival in the Republic of 
Vietnam in 1965                     at Tanson Nhat, when 
following departure from a nearby base at NaTranh he was 
traveling with a group of other servicemen en route to 
CamRahn when he observed  at one location that three 
Vietnamese civilians had been apparently tied up and beaten.  
He has identified his unit designation at this time as the 
"123rd (TC)" which would designate "123rd transportation 
company" (absent indication to the contrary).  He states 
that the individuals with whom he was traveling were "ROCs" 
as to which the exact designation is not immediately apparent 
from the record.

As another claimed stressor, he indicates that during his 
subsequent military service in the Persian Gulf War, while 
stationed Daharan, Saudi Arabia, he witnessed a scud missile 
attack that led to the death of several National Guardsmen.    
According to the veteran, the location of the attack was 
approximately 25 to 30 miles north of King Khalid Military 
City, in Northeastern Saudi Arabia.                  At the 
time, his unit designation was the 371st Chemical Division.

A third alleged stressor pertains to when the veteran's unit 
in Vietnam, the 870th Transportation Company at CamRahn came 
under mortar attack in either 1967 or 1968.  

In continuing the development of his claim on the issue of 
stressor verification,       the veteran should be afforded 
an additional opportunity to submit corroborative details 
regarding the above incidents.  In particular, the RO should 
request from him further descriptive information regarding 
the circumstances of these events, including information such 
as specific dates (preferably within a 60-day timeframe) 
when they occurred, locations, and names of any individuals 
involved.  Furthermore, to assist with independently 
corroborating the claimed stressors,           the veteran's 
comprehensive service personnel records should be obtained 
from    the National Personnel Records Center (NPRC).

Following receipt of and consideration of additional 
supporting details from the veteran, and his service 
personnel file, the RO should then contact the U. S. Army and 
Joint Services Records Research Center (JSRRC) to obtain any 
available relevant unit history information.  

Then provided that through the requested development, at 
least one of the veteran's claimed stressors is independently 
verified, he should be scheduled for a VA psychiatric 
examination.  The designated examiner should initially 
indicate whether a medical diagnosis of PTSD is warranted -- 
if this is confirmed, the examiner should then offer an 
opinion as to whether this condition is as likely as not the 
result of a verified stressor from service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).   


Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all records pertaining to 
the veteran's outpatient treatment at 
the Anderson CBOC in Anderson, South 
Carolina, as well as any related 
medical records from the Columbia VAMC, 
and associate all records obtained with 
the other evidence in his claims file.

2.	Then obtain all documents pertaining 
to the veteran's receipt of disability 
benefits from the SSA, and associate 
these documents with the other evidence 
in his claims file.  These records 
should include copies of any decision 
on the claim for disability benefits, 
as well as any medical records used to 
make the determination of entitlement 
to such benefits, any hearing 
transcripts, etc.

3.	Provide the veteran another 
opportunity to identify any additional 
information that pertains to the 
process of stressor verification, to 
include such details as specific 
locations, dates (preferably within no 
more than a 60-day timeframe), names of 
any other individuals involved, and his 
unit designation at the time of the 
event(s) claimed.  

4.	Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors.  This should include 
obtaining the veteran's complete 
service personnel file from the NPRC             
(or other appropriate agency).  Also, 
initiate a request for relevant unit 
history information from the JSRRC as 
necessary.
5.	Provided that at least one claimed 
stressor is independently verified, 
schedule the veteran for a VA 
psychiatric examination.  
The designated examiner should provide 
an opinion indicating whether it is at 
least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has PTSD due 
to a confirmed stressor from service.  
In making this determination, only a 
stressor that is related to 
participation in combat during service 
or that has been independently verified 
is to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor in service 
provided the basis for this diagnosis.                  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the DSM-IV criteria for this 
diagnosis.

If an opinion cannot be provided 
without resorting to pure speculation, 
please explain why this is not 
possible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include          a complete copy of 
this remand.  If an examination form is 
used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.	Then readjudicate the claim for 
service connection for PTSD, in light 
of the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
attorney.  Give them time to respond 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




